Case: 20-50387   Document: 00515677997   Page: 1   Date Filed: 12/17/2020




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                          December 17, 2020
                            No. 20-50387
                          Summary Calendar                   Lyle W. Cayce
                                                                  Clerk


   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Domingo Toribio-Mendoza,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                           No. 20-50389
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Domingo Toribio-Mendoza, also known as Domingo Toribio-
   Meondoza, also known as Ramon Torbio-Mendoza, also known as
   Ramon Mendoza, also known as Domingo Mendoza-Toribio,

                                               Defendant—Appellant.
Case: 20-50387      Document: 00515677997           Page: 2     Date Filed: 12/17/2020

                                     No. 20-50387
                                   c/w No. 20-50389


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:19-CR-162-1
                            USDC No. 4:19-CR-904-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Domingo Toribio Mendoza appeals his sentence of 16 months in
   prison and three years of supervised release, which the district court imposed
   following his guilty plea conviction for illegal reentry, in violation of 8 U.S.C.
   § 1326. He also appeals from the judgment revoking his supervised release.
   Toribio-Mendoza contends that the recidivism enhancement under
   § 1326(b) is unconstitutional because it allows a sentence above the otherwise
   applicable statutory maximum of two years of imprisonment and one year of
   supervised release, see § 1326(a); 18 U.S.C.§§ 3559(a)(5), 3583(b)(3), based
   on facts that are neither alleged in the indictment nor found by a jury beyond
   a reasonable doubt. He concedes that the issue is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), but he seeks to preserve the issue
   for further review. The Government moves, unopposed, for summary
   affirmance, asserting that Toribio-Mendoza’s argument is foreclosed.
          The parties are correct that Toribio-Mendoza’s assertion is
   foreclosed by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26
   (5th Cir. 2007). Further, Toribio-Mendoza has abandoned a challenge to the
   revocation of his supervised release by failing to brief an argument as to the
   revocation. See United States v. Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 20-50387     Document: 00515677997       Page: 3    Date Filed: 12/17/2020




                                  No. 20-50387
                                c/w No. 20-50389

   Accordingly, the motion for summary affirmance is GRANTED, see
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the
   Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the judgments of the district court are AFFIRMED.




                                        3